After Remand from the Alabama Supreme Court

MOORE, Judge.
The prior judgment of this court has been reversed, and the cause remanded by *378the Supreme Court of Alabama. See Ex parte First United Sec. Bank, 178 So.3d 372 (Ala.2014). On remand to this court, and in compliance with the supreme court’s opinion, we hereby reverse the judgment of the Tuscaloosa Circuit Court and remand the cause for the entry of a judgment awarding First United Security Bank and Paty Holdings, LLC, the excess tax-sale proceeds at issue.
REVERSED AND REMANDED.
THOMPSON, P.J., and PITTMAN and THOMAS, JJ., concur.
, DONALDSON, J.„ recuses himself.